DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 01/24/2019.  Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4-15, and 18-20, the limitation “rigid member” is indefinite because the term “rigid” is a term of degree. The term “rigidity” varies from material to material, such as wood has thermo-expansion properties that creates certain yielding properties where a plastic may not have the same thermo-expansion and yielding properties as wood, and such the term “rigid” is unclear per the Applicant’s disclosure. What are the metes and bounds of the term rigid? What material property defines rigid?
Claims 2-10 are rejected as being dependent on claim 1.

Claim 20 is rejected as being dependent on claim 19.
Regarding claims 1, 4, 11, and 19, the limitation “permanently coupled” is indefinite. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “permanently” in claims 1, 4, 11, and 19 is used by the claim to mean “coupled by adhesive,” while the accepted meaning is “lasting or intended to last or remain unchanged indefinitely.” The term is indefinite because the specification does not clearly redefine the term. In the instant case, not all abrasives are a permanent coupling, see Alles (US PGPUB No. 2016/022114) page 2, paragraph [0030] which states that the adhesive does not permanently adhere the abrasive material sheet to the sanding pad. How is the term “permanently” to be interpreted, such that one of ordinary skill in the art would have to destroy the product to remove the coupling or just that a coupling by means of an adhesive is sufficient? For purposes of examination the Office will interpret the limitation “permanently coupled” to be read as “adhesively coupled” or as “coupled by means of an adhesive”.
Claims 2-10 are rejected as being dependent on claim 1.
Claims 12-18 are rejected as being dependent on claim 11.
Claim 20 is rejected as being dependent on claim 19.
Regarding claim 10, the limitation “wherein the flexible member comprise a tail extending past the back of the rigid member” is indefinite because the term “the back” lacks proper antecedent basis. For purposes of examination the Office will interpret the limitation to a back of the rigid member”.
Regarding claim 19, the limitation “sandpaper permanently coupled with a bottom of the flexible member using an adhesive” is indefinite because the term “an adhesive” was previously recited above in claim 19. Is this the same adhesive or is this a new, different adhesive with different qualities from the first adhesive? For purposes of examination the Office will interpret the limitation to read as “sandpaper permanently coupled with a bottom of the flexible member using [[an]]the adhesive”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al (US Patent No. 7,497,765) in view of Draper (US PGPUB 2002/0090902), and in further view of Speare (US PGPUB 2016/0361797), hereinafter referred to as Field, Draper, and Speare, respectively.
	Regarding claim 1, Field discloses a sanding device (fig 1, 9), comprising: 
	a rigid member (fig 1, 2); 
	a flexible member (fig 1, 10) adhesively coupled with a bottom of the rigid member (col 3, lines 33-35, foam pad is bonded to the bottom of 2) and coupled with at least a portion of a top of the rigid member (fig 1, 10 is coupled to a portion of 2 by 7 and 8); and 
	a sanding member coupled with the flexible member (fig 7, 13 is coupled to 10); 
 (fig 3, tabs 25 and 22 extend beyond the surface area of 2).
	Field does not explicitly disclose the flexible member adhesively coupled with at least a portion of the top of the rigid member and the sanding member adhesively coupled with the flexible member.
	Regarding the flexible member adhesively coupled with the at least a portion of the top of the rigid member, Draper teaches attaching abrasive sheet material to a body for sanding (page 4, paragraph [0059], the use of adhesive to couple the abrasive, 14, to the body, 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Field with the teachings of Draper to replace the screw, bolt and holder with adhesive to couple the flexible member and sanding member to the top portion of the rigid member because adhesive is less expensive in manufacturing than the use of screw, bolt, and holder which reduces manufacturing costs and time, which improves the profit margin. Further Adhesive gives a smaller profile of the sanding device which helps the end user during storage of the sanding device.
	Regarding the sanding member being adhesively coupled with the flexible member, Speare teaches a sanding device comprising: a rigid member (fig 6, 62), a flexible member (page 3, paragraph [0049], 10), and a sanding member adhesively coupled with the flexible member (page 3, paragraph [0049], 30 is coupled by adhesive, 31).

	Regarding claim 2, Field as modified further discloses the sanding device of claim 1, wherein the sanding member consists of sandpaper (col 3, lines 20-27).
	Regarding claim 3, Field as modified further discloses the sanding device of claim 1, wherein the flexible member is shaped identical to the sanding member in at least two dimensions (fig 7, 13 and 10 are identical in shape).
	Regarding claim 4, Field as modified further discloses the sanding device of claim 1, wherein the flexible member is adhesively coupled with less than half of the top of the rigid member (fig 1, 2 is coupled by taps 22 and the tabs are less than half the top of 2).
	Regarding claim 6, Field as modified further discloses the sanding device of claim 1, wherein the flexible member comprises a longest length longer than a longest length of the rigid member (fig 1, the length of 101 is longer than 2).
	Regarding claim 7, Field as modified further discloses the sanding device of claim 6, wherein the flexible member comprises a width perpendicular to the longest length of the flexible member (fig 1, 10 has a width), wherein the rigid member comprises a width perpendicular to the longest length of the rigid member (fig 1, 2 has a width), and wherein the width of the flexible member is greater than the width of the rigid member (fig 1, 10 is wider than 2).
	Regarding claim 8, Field as modified further discloses the sanding device of claim 1, wherein the flexible member comprises a pair of upper wings extending outward past sides of the (fig 3, 22 has a portion that extends forward of 2).
	Regarding claim 9, Field as modified further discloses the sanding device of claim 1, wherein the flexible member comprises a pair of lower wings extending outward past sides of the rigid member at the bottom of the rigid member (fig 4, 30).
	Regarding claim 10, Field as modified further discloses the sanding device of claim 1, wherein the flexible member comprises a tail extending past a back of the rigid member (fig 3, 22 extends out past 2 at the back when not coupled).
	Regarding claim 11, Field in a first embodiment discloses a sanding device (fig 1, 9), comprising: 
	a rigid member (fig 1, 2); 
	a flexible member adhesively coupled with a bottom of the rigid member (col 3, lines 33-35, foam pad is bonded to the bottom of 2) and coupled with at least a portion of a top of the rigid member (fig 1, 10 is coupled to a portion of 2 by 7 and 8); and 
	sandpaper (fig 7, 13) coupled with a bottom of the flexible member (13 is coupled to 10); 
	wherein the flexible member is shaped identical to the sandpaper in at least two dimensions (fig 7, 13 and 10 are identical in shape).
	Field does not explicitly disclose the flexible member adhesively coupled with at least a portion of the top of the rigid member, and sandpaper adhesively coupled with the flexible member.
	Regarding the flexible member adhesively coupled with the at least a portion of the top of the rigid member, Draper teaches attaching abrasive sheet material to a body for sanding (page 4, paragraph [0059], the use of adhesive to couple the abrasive, 14, to the body, 12).

	Regarding the sandpaper being adhesively coupled with the flexible member, Speare teaches a sanding device comprising: a rigid member (fig 6, 62), a flexible member (page 3, paragraph [0049], 10), and a sanding member adhesively coupled with the flexible member (page 3, paragraph [0049], 30 is coupled by adhesive, 31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Field with the teachings of Speare to incorporate the sanding member being adhesively coupled to the flexible member because this will not damage the rigid member which reduces material cost for the user (page 2, paragraph [0031], summarized).
	Regarding claim 12, Field as modified further discloses the sanding device of claim 11, wherein the flexible member comprises a width perpendicular to the longest length of the flexible member (fig 1, 10 has a width), wherein the rigid member comprises a width perpendicular to the longest length of the rigid member (fig 1, 2 has a width), and wherein the  (fig 1, 10 is wider than 2), and wherein the flexible member comprises a pair of lower wings extending outward past sides of the rigid member at the bottom of the rigid member (fig 4, 30).
	Regarding claim 14, Field as modified further discloses the sanding device of claim 12, wherein the flexible member comprises a longest length longer than a longest length of the rigid member (fig 1, the length of 101 is longer than 2), wherein the flexible member comprises a tail extending past the back of the rigid member (fig 3, 22 extends out past 2 at the back when not coupled).
	Regarding claim 15, Field as modified further discloses the sanding device of claim 12, wherein the flexible member comprises a pair of upper wings extending outward past sides of the rigid member at the top of the rigid member (fig 3, 22 has a portion that extends forward of 2).
	Regarding claim 16, Field as modified further discloses the sanding device of claim 15, further comprising a pair of recesses in the upper wings (fig 4, 32).
	Regarding claim 17, Field as modified further discloses the sanding device of claim 11, wherein the flexible member comprises a polymeric foam (col 3, lines 21-22).
	Regarding claim 18, Field as modified further discloses the sanding device of claim 11, further comprising a ridge coupled to, and extending upwards from, the top of the rigid member (fig 1, 5).
Claims 5, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al (US Patent No. 7,497,765) in view of Draper (US PGPUB No. 2002/0090902), and in further view of Speare (US PGPUB No. 2016/0361797), and in further view of Biddle et al (US PGPUB No. 2002/0173258), hereinafter referred to as Field, Draper, Speare, and Biddle, respectively.
Regarding claims 5 and 13, Field as modified discloses the elements of the claimed invention as stated above in claims 1 and 12, respectively, but does not explicitly disclose wherein a front of the rigid member comprises a rounded end and wherein the rigid member comprises a taper from the front to a back end of the rigid member so that the front of the rigid member is thicker than the back of the rigid member.
	Biddle teaches a sanding device comprising: a rigid member (fig 4, 40), sandpaper wrapped around the rigid member (page 2, paragraph [0021]), wherein a front of the rigid member comprises a rounded end (fig 4, 42) and wherein the rigid member comprises a taper from the front to a back of the rigid member so that the front of the rigid member is thicker than the back of the rigid member (fig 4, 48).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Field with the teachings of Biddle to incorporate the rounded front and tapered back because the rounded end allows the user to apply pressure on fine grade sandpaper, and the taper allows the user to sand in tight crevices (page 2, paragraph [0021], summarized).
	Regarding claim 19, Field in a first embodiment discloses a sanding device (fig 1, 9), consisting of: 
	a rigid member (fig 1, 2); 
	a flexible member adhesively coupled with a bottom of the rigid member (col 3, lines 33-35, foam pad is bonded to the bottom of 2) and coupled with less than half of a top of the rigid member (fig 1, 10 is coupled to a portion of 2 by 7 and 8); and 
	sandpaper (fig 7, 13) coupled with a bottom of the flexible member (13 is coupled to 10); 
	wherein the flexible member is shaped identical to the sandpaper in at least two dimensions (fig 7, 13 and 10 are identical in shape); 
(fig 1, the length of 10 is longer than 2) so that the flexible member comprises a tail extending past a back of the rigid member (fig 7, 10 has tails that extend past the 2); and 
	wherein the flexible member comprises a width perpendicular to the longest length of the flexible member (fig 1, 10 has a width), wherein the rigid member comprises a width parallel with the width of the flexible member (fig 1, 2 has a width), and wherein the width of the flexible member is greater than the width of the rigid member (fig 1, 10 is wider than 2) so that the flexible member comprises a pair of upper wings extending outward past sides of the rigid member at the top of the rigid member (fig 3, 2 has a portion that extends forward of 2) and a pair of lower wings extending outward past the sides of the rigid member at the bottom of the rigid member (fig 4, 30); and 
	a handle (fig 1, 3) and handle mount (fig 1, 4).
	Field does not explicitly disclose the flexible member adhesively coupled with less than half of a top of the rigid member using an adhesive, and sandpaper adhesively coupled with a bottom of the flexible member using an adhesive.
	Regarding the flexible member adhesively coupled with less than half of a top of the rigid member using an adhesive, Draper teaches attaching abrasive sheet material to a body for sanding (page 4, paragraph [0059], the use of adhesive to couple the abrasive, 14, to the body, 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Field with the teachings of Draper to replace the screw, bolt and holder with adhesive to couple the flexible member and sanding member to the top portion of the rigid member because adhesive  is less expensive in manufacturing than the use of screw, bolt, and holder which reduces manufacturing costs and time, which improves the profit margin. Further Adhesive gives a smaller profile of the sanding device which helps the end user during storage of the sanding device.
	Regarding the sandpaper being adhesively coupled with the flexible member, Speare teaches a sanding device comprising: a rigid member (fig 6, 62), a flexible member (page 3, paragraph [0049], 10), and a sanding member adhesively coupled with the flexible member (page 3, paragraph [0049], 30 is coupled by adhesive, 31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Field with the teachings of Speare to incorporate the sanding member being adhesively coupled to the flexible member because this will not damage the rigid member which reduces material cost for the user (page 2, paragraph [0031], summarized).
	Regarding the lack of handle, Biddle teaches a sanding blocking comprising a rigid member (fig 4, 40) covered in sandpaper (page 2, paragraph [0021]), and does not require a handle and handle mount and is instead used by hand (page 1, paragraph [0005] detailing the state of the art that the sanding blocks are simply used by hand).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Field with the teachings of Biddle to exclude the handle and handle mount because the sanding block being operated by hand gives the user greater maneuverability and finer control over surface to be abraded for the user to apply fine grade sand paper and to reach into tight cervices (page 2, paragraph [0021], summarized).
Regarding claim 20, Field as modified discloses the elements of the claimed invention as stated above in claim 19, but does not explicitly disclose wherein the rigid member is tapered so that a front of the rigid member is thicker than the back of the rigid member.
	Biddle further teaches wherein the rigid member is tapered so that a front of the rigid member is thicker than the back of the rigid member (Biddle, fig 4, 42 is tapered such that 48 is thinner than 42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Field with the teachings of Biddle to incorporate the taper because the taper allows the user to sand in tight crevices (page 2, paragraph [0021], summarized).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723